In an action to recovel- damages for personal injury sustained by the original plaintiff, Nicola Manente, who died during the pendency of this appeal, apparently from a cause not connected with such injury, defendant Soreeon Corporation appeals from, a judgment of the Supreme Court, Richmont County, entered November 17j 1961 after trial upon a jury’s verdict, in favor of said original plaintiff. (For prior appeal in this action, see 14 A D 2d 806; for related appeal, see 14 A D 2d 972.) Judgment reversed on the facts and a new trial granted, with costs to abide the event. In our opinion, the verdict was against the weight of th'e credible evidence. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hill, JJ., concur.